DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 10 are allowable. Claims 4-7, 9, 13-16, and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-V, as set forth in the Office action mailed on 8/20/21, is hereby withdrawn and claims 4-7, 9, 13-16, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, fig. 2 of Arcus (US 6,320,438) teaches a duty ratio correction circuit comprising: an inverting buffer [14,16] configured to invert a signal that is input [CLK IN]; a low pass filter [21,22] configured to extract a low frequency component of the inverted signal; an error amplifier [30] configured to adjust a duty ratio of the inverted signal by controlling at least one of an output source current [12] or an output sink current [18] of the inverting buffer on a basis of a difference between the extracted low frequency component and a reference signal [VDD/2] to change at least one of a rising edge or a falling edge of the inverted signal; and an adjusting unit [24] configured to adjust the control of the inverting buffer by the error amplifier. Arcus does not teach a capacitor connected to an output of the inverting buffer to adjust rising time and falling time of the inverted signal. However, fig. 3 of Yoshimura (US 6,198,322) teaches a duty correction circuit with a capacitor C1 at the output of an inverting buffer for adjusting rising and falling time. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating a capacitor at the output of the inverting buffer of Arcus as taught in Yoshimura for the purpose of utilizing a suitable and well-known type of component at the output of an inverting buffer to adjust rising and falling time. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including,  an adjusting unit connected to the output of the error amplifier and configured to adjust the control of the inverting buffer by the error amplifier.
Regarding claims 2-9 and 11-18, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896